Goodenow, J.
We have not been furnished with a copy of the report in this case, but understand from the arguments that the facts are the same as 'those reported in the preceding case of Maxwell v. Haynes & al., with the exception that, in this case, the testimony was that Haynes alone had bought out the “ fixings” of Cowan & Knowles, and had agreed with them to pay the plaintiff’s bill, and that he alone told Cutts that he would pay the bill. If such are the facts, the plaintiff may have leave to amend by striking out the name of Rice, the other defendant, upon paying him his costs up to this time; and have judgment against Haynes alone for the amount of his bill and interest from the time it was demanded and for his costs. R. S., c. 115, § 11.
Tenney, C. J., and Hathaway, Appleton and May, J. J., concurred.